DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 1/7/21 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORITA et al. (US 2014/0027165, hereinafter, Morita) in view of Cheah et al. (US 2018/0168043, hereinafter, Cheah.)
Regarding claim 1, in fig. 1, Morita discloses an apparatus 10 (para [0039], comprising:
a semiconductor package substrate, or printed circuit board, 10 (para [0039] including a die side (top side) and a land side (bottom side); 
a first reference layer, layer 30 including a reference contact corridor 28, a power contact corridor, same as 28, and a signal contact corridor (these elements are not clearly numbered, but can be seen in fig. 4D, the openings);

a reference contact layer 56;
a power contact, also, same as 56 that is insulated by layer 50A (para [0040]) and capable of carrying in the power contact corridor and that is carried and insulated through the subsequent reference layer;
a signal contact, also same as 56 that is insulated by 50A and is capable of carrying in the signal contact corridor and that is earned and insulated through the subsequent reference layer: and
wherein the first reference layer and the subsequent reference layer are embedded in the semiconductor package substrate, between the die side and the land side.
Morita, however, does not clearly show the subsequent reference layer is in directly contact with one of the contacts as currently claimed. However, it is common to have electrical contact between one of the contacts to the subsequent reference layer in order to eliminate addition layers in a substrate where the whole area is crucial. For example, Cheah, in figs. 2A-2B, discloses an analogous substrate 218 [para [0028]) including a core substrate 208, contact corridors 246A, 246B, subsequent layer in the layer 220B, for example, in layer 210. The subsequent layer further electrically contact the contact that connected to the corridor (fig. 2B) in order to facilitate the connection between layers.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to provide the contact as taught in order to take the advantage.
Regarding claim 2, wherein the first reference layer is a package core (Morita’s para [0039]) with a first contact-corridor pitch (width of the opening, or via, Morita’s fig. 3B), and wherein the subsequent reference layer includes a subsequent contact-corridor that includes a subsequent contact-corridor pitch (Morita’s fig. 5C) that is different from the first contact-corridor pitch.

Regarding claim 3, similar to claim 2, the combination further discloses wherein the first reference layer is a package core with a first contact-corridor pitch, Morita’s fig. 1, and wherein the package core is centrally located within the semiconductor package substrate; and
wherein the subsequent reference layer includes a subsequent contact-corridor pitch that is different from the first contact-corridor pitch.
In regard to claim 4, wherein the first reference layer is a package core with a first contact-corridor pitch, wherein the package core has a greater vertical thickness than the subsequent reference layer, and wherein the package core is centrally located within the semiconductor package substrate (Morita’s fig. 1); and
wherein the subsequent reference layer includes a subsequent contact-corridor pitch that is different from the first contact-corridor pitch, and wherein the subsequent reference layer is closer to the die side than to the land side.
Regarding claim 5, similarly, the combination further discloses wherein the first reference layer is a package core with a first contact-corridor pitch, wherein the package core has a greater vertical thickness than the subsequent reference layer, and wherein the package core is centrally located within the semiconductor package substrate;
wherein the subsequent reference layer includes a subsequent contact-corridor pitch that is different from the first contact-corridor pitch, and wherein the subsequent reference layer is closer to the die side than to the land side; and
a third reference layer, 50B or 50D, for example, in the semiconductor package substrate, wherein the third reference layer is between the first reference layer and the land side (Morita’s fig. 1.)

and Cheah further shows wherein the first reference layer is closer to the land side than to the die side (Cheah’s fig. 2B.) It should be noted, the thickness of these layers may be adjusted to meet certain design criteria and they are not found a critical feature in this case since the current application does not indicate such feature is critical.
Thus, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the layers in order to provide support.
Regarding claim 7, the combination further including:
Morita discloses a third reference layer 50C including a third reference contact corridor 60C, a third power contact corridor 60C and a third signal contact corridor, same as 60C (para [0050]); and
wherein the subsequent reference layer is closer to the die side than to the land side, wherein the first reference layer is closer to the land side than to the die side, wherein the third reference layer is between the land side the and the first reference layer, and wherein the first reference layer has a greater vertical thickness than the subsequent reference layer. Morita’s fig. 1.
Regarding claim 8, Morita, as mentioned in claim 7 above, a third reference layer 50C including a third reference contact corridor, a third power contact corridor and a third signal contact corridor, wherein the third reference layer is coupled to the first reference layer;
wherein the subsequent reference layer is closer to the die side than to the land side, wherein the first reference layer is closer to the land side than to the die side, wherein the third reference layer is between the land side the and the first reference layer, and wherein the first reference layer has a greater vertical thickness than the subsequent reference layer. Morita’s fig. 1.
.
Claims 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita and Cheah in view of SAKAGUCHI (US 2012/0326334, hereinafter, Sakaguchi.)
Regarding claims 10-11, as mentioned above, the combination of Morita and Cheah discloses all of the claimed limitations, not repeat here, see discussion above regarding claim 1. The combination, Mortita, for example, further discloses a semiconductor chip or IC is formed on the top side through conductive elements 158C and mounting pads 158CP and solder bump 76U (also a main board may be formed on the bottom side). See Morita’s para [0055]. The combination does not show such devices due to the obviousness of the forming of the devices on the surfaces. Nevertheless, to make the record more clear, Sakaguchi is incorporated here in to show such limitation. For example, in fig. 11, Sakaguchi discloses a core substrate 7 (para [0083], and further shows semiconductor chip 60 (para [0103]) formed on a top surface, a wiring substrate, or mounting board 70 (para 0106]) formed on the opposite side in order to further provide support to the package as a whole.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the devices as taught in order to take the advantage.
Regarding claim 12, Sakaguchi further including:
a printed waring board contacting a land side electrical array at the land side; and an external shell, or protective layer, 74a on the printed wiring board that provides at least one of physical and dielectric protection for the semiconductor package substrate (para [0107]).
Regarding claim 13, see the above discussion regarding claim 2.
Regarding claim 14, see the above discussion regarding claim 3.
Regarding claim 15, see the above discussion regarding claim 4.

Regarding claim 16-19, Sakaguchi further discloses a subsequent semiconductive device, part of the chip set, coupled to the semiconductive device, by a through-silicon via. The vias as disclosed by all of the devices above are known to one of ordinary skill in the art as silicon vias. The chips may be memory chip, ICs chip, or a processor, as mentioned by Morita and Cheah or Sakaguchi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Nomiya et al. (US 2008/0261005) and Ota (US 2019/0380203.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NATHAN W HA/Primary Examiner, Art Unit 2814